Lumpkin, P. J.
1. Though a petition for certiorari may contain not only an exception that the verdict therein complained of was contrary to law and the evidence, but also assignments of error upon rulings made at the trial resulting in such verdict, this court, in dealing with a bill of exceptions sued out to review a judgment of the superior court overruling the certiorari, will, when no point is made or insisted upon here save that presented by the general exception to the verdict, consider and pass upon that exception only.
2. While the testimony in the present case was somewhat conflicting, there was sufficient evidence to support the verdict', and the refusal of the superior court to sustain the certiorari will not be disturbed.

Judgment affirmed.


All the Justices concurring.

Certiorari. Before Judge Harris. Carroll superior court. April term, 1899.
Oscar Reese, for plaintiff.
Sidney Holderness, for defendant.